                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GALE RACHUY,

         Petitioner,
                                                       Case No. 19-cv-749-wmc
    v.

UNITED STATES OF AMERICA ,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Gale Rachuy denying

petitioner’s 28 U.S.C. § 2255 motion to vacate sentence and dismissing this action.




         s/V. Olmo, Deputy Clerk                             9/27/2019
         Peter Oppeneer, Clerk of Court                          Date
